DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
	Applicant’s amendments and arguments filed on January 07, 2021 are acknowledged and have been fully considered. Claims 1-18 are pending. Claims 1-14 and 16-18 are under consideration in the instant office action.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 16-18 are newly added. Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and newly added claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunin  (CA 2875459) and Ishikawa (US Patent No. 5601620).
Applicants’ claims
Applicants claims process for semi-permanent straightening and dyeing hair.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)

The method of claim 16, wherein the reducing agent of the hair treatment product is glyoxcylic acid (see claim 20).  A hair treatment product including:from about 1.0 to about 15.0 percent by weight of at least one reducing agent;from about 0.5 to about 20.0 percent by weight of at least one protein fraction;from about 1.0 to about 10.0 percent by weight of at least one emollient;from about 0.1 to about 5.0 percent by weight of at least one emulsifier;from about 0.1 to about 10.0 percent by weight of a masking fragrance;greater than 1.0 percent by weight of an aqueous diluent; such that the hair treatment product has a viscosity of about 1 to about 1000cps;wherein the hair treatment product has a pH of about 1.5 to about 3 (see claim 1). The hair treatment product of claim 1, wherein the reducing agents are selected from the group consisting of glyoxylic acid, cysteine HCL, citric acid, glycolic acid, lactic acid, ascorbic acid and combinations thereof (see claim 2). The preferred pH of the hair treatment product is from about 1.5 to about 3, more preferably, from about 1.65 to about 2.5; more preferably from about 1.8 to about 2.1;most preferably about 1.9. The pH of the formulation may be adjusted with agents including, but not limited to, Sodium Hydroxide, Triethanolamine, Aminomethyl Propanol and the like and combinations thereof. This may require a hair treatment product formulation having a pH adjusting agent percentage by weight of from about 0.1 to about 5.0, preferably from about 0.1 to 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Kunin does not teach applying compositions malic acid and a cationic dye. This deficiency is cured by the teachings of Wood et al.
Ishikawa teaches  an acid dye composition for hair comprising: (A) 1% to 10% by weight of benzyl alcohol, (B) 0.001% to 0.1% by weight of an acid dye, and (C) 0.01% to 5.0% by weight of at least one polysiloxane, all based upon the total amount of the composition, the ratio (A)/(B) being 15 to 1250 and the pH of the composition being 1.5 to 4.5 (see claim 1). Coloring materials prescribed by law listed in "Ministerial Ordinance Stipulating Tar Colors able to be Used in Pharmaceuticals, Etc.", that are allowed to be used for the coloring of prescription medicines, quasi drugs and cosmetic compositions while not demonstrating effects harmful to the body, are extremely effective for the dye used in the present invention. A formulating amount of said dye of 0.01-2.0% by weight is preferable. In addition, in the case of using the present invention as a combined rinse and hair dye composition, 0.001-0.1% by weight is suitable for the formulating amount of dye. Specific examples of dyes capable of being used in the present invention include Red Dye No. 3 (erythrosine), Red Dye No. 102 (newcocin), Red Dye No. 106 (acid red), Red Dye No. 201 (lithol rubine B), Red Dye No. 227 (fast acid magenta), Red Dye No. 230 (1) (erythrosine YS), Red Dye No. 230(2) (erythrosine YSK), Red Dye No. 231 (phloxine BK), Red Dye No. 232 (rose bengal K), Red Dye No. 401 (violamine R), Red Dye No. 502 (ponceau 3R), Red Dye No. 503 (ponceau R), Red Dye No. 504 (ponceau SX), Red Dye No. 506 (fast red S), Orange Dye No. 202 (uranine K), Yellow Dye No. 402 (polar yellow 56), citric acid, malic acid, acetic acid, lactic acid, oxalic acid, tartaric acid, formic acid and levulinic acid, and inorganic acids such as phosphoric acid and hydrochloric acid. The amount formulated is normally such that the pH of the composition is within a range of 1.5-4.5.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Kunin by incorporating a cationic dye and malic acid because Ishikawa teaches  an acid dye composition for hair comprising: (A) 1% to 10% by weight of benzyl alcohol, (B) 0.001% to 0.1% by weight of an acid dye, and (C) 0.01% to 5.0% by weight of at least one polysiloxane, all based upon the total amount of the composition, the ratio (A)/(B) being 15 to 1250 and the pH of the composition being 1.5 to 4.5 (see claim 1). Coloring materials prescribed by law listed in "Ministerial Ordinance Stipulating Tar Colors able to be Used in Pharmaceuticals, Etc.", that are allowed to be used for the coloring of prescription medicines, quasi drugs and cosmetic compositions while not demonstrating effects harmful to the body, are extremely effective for the dye used in the present invention. A citric acid, malic acid, acetic acid, lactic acid, oxalic acid, tartaric acid, formic acid and levulinic acid, and inorganic acids such as phosphoric acid and hydrochloric acid. The amount formulated is normally such that the pH of the composition is within a range of 1.5-4.5. One of ordinary skill in the art would  straighten the hair by using compostion A having glyoxylic acid taught by Kunin and then apply compositions B and C taught by Ishikawa for coloring the hair and  utilize malic acid to adjust the pH so that the consumer can have single product which are packaged separately and by applying all these compositions the hair can be straightened, dyed and nourished. An ordinary skilled artisan would  In the case where the claimed range of amounts of ingredients and their particle size "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s arguments
Applicant argues that Kunin fails to teach or suggest any hair dyeing composition; therefore, Kurnin clearly fails to teach or suggest the presently claimed ready-to-use composition having a pH of 6.5 to 12. Moreover, nowhere does the Office Action mention a hair dyeing composition according to Ishikawa having a pH of 6.5 to 12 because the hair dyeing according to Ishikawa do not have a pH value of greater than 4.5 (i.e., the Patent Office acknowledges on page 9 of the Office Action that Ishikawa’s dyeing compositions have a pH from 1.5 to 4.5).
The above assertions are not found persuasive because as clearly shown Kunin teaches methods and hair treatment products for smoothing or straightening hair having a formulation including at least one reducing agent, at least one protein fraction, at least one emollient, at least one emulsifier; and an aqueous diluent. The hair treatment product having a viscosity of from about 1 to about 1000cps and a pH of about 1.5 to about 3 (see abstract). Kunin teaches in claim 16 a method of treating hair comprising the steps of: providing a hair treatment product, the hair treatment product including from about 1.0 to about 15.0 percent by weight of at least one reducing agent;from about 0.5 to about 20.0 percent by weight of at least one protein fraction;from about 1.0 to about 10.0 percent by weight of at least one emollient; from about 0.1 to about 5.0 percent by weight of at least one emulsifier; from about 0.1 to about 4.0 percent by weight of a masking fragrance; and greater than 1.0 percent by weight of an aqueous diluent; such that the hair treatment product has a viscosity of from about 1 to about 1000cps; wherein the hair treatment product has a pH of about 1.5 to about 3;washing the hair with shampoo;rinsing the hair with water;spraying the hair with the hair treatment product;covering the hair with an air restricting covering for a period of time of from about 20 to about 45 minutes;
The method of claim 16, wherein the reducing agent of the hair treatment product is glyoxcylic acid (see claim 20).  A hair treatment product including:from about 1.0 to about 15.0 percent by weight of at least one reducing agent;from about 0.5 to about 20.0 percent by weight of at least one protein fraction;from about 1.0 to about 10.0 percent by weight of at least one emollient;from about 0.1 to about 5.0 percent by weight of at least one emulsifier;from about 0.1 to about 10.0 percent by weight of a masking fragrance;greater than 1.0 percent by weight of an aqueous diluent; such that the hair treatment product has a viscosity of about 1 to about 1000cps;wherein the hair treatment product has a pH of about 1.5 to about 3 (see claim 1). The hair treatment product of claim 1, wherein the reducing agents are selected from the group consisting of glyoxylic acid, cysteine HCL, citric acid, glycolic acid, lactic acid, ascorbic acid and combinations thereof (see claim 2). The preferred pH of the hair treatment product is from about 1.5 to about 3, more preferably, from about 1.65 to about 2.5; more preferably from about 1.8 to about 2.1;Aminomethyl Propanol and the like and combinations thereof. This may require a hair treatment product formulation having a pH adjusting agent percentage by weight of from about 0.1 to about 5.0, preferably from about 0.1 to about 3.0 percent (paragraph 016). Kunin teaches the utilization of disodium EDTA in table 2 page 10. As clearly shown the ready to use composition is made from composition B, composition C and Composition D together. It must be recognized that Kunin teach the inclusion of the same components of the elected species for each of the compositions therefore the pH of the ready to use composition would necessarily be there or substantially similar absent evidence to the contrary. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619